Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00563-CV

                      IN THE INTEREST OF G.V.S., et al., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01818
                         Honorable Karen H. Pozza, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 19, 2018.


                                               _____________________________
                                               Rebeca C. Martinez, Justice